EXHIBIT 10.1 RECEIVABLES SALE AND CONTRIBUTION AGREEMENT among ACCO BRANDS USA LLC as Originator and ACCO BRANDS RECEIVABLES FUNDING LLC as Buyer Dated as of January 9, 2008 TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS AND INTERPRETATION Section 1.01.Definitions 1 Section 1.02.Rules of Construction 1 Section 1.03.Times 1 ARTICLE TWO TRANSFERS OF RECEIVABLES Section 2.01.Agreement to Transfer 2 Section 2.02.Grant of Security Interest 3 Section 2.03.License for Use of Software and Other Intellectual Property 3 ARTICLE THREE CONDITIONS PRECEDENT Section 3.01.Conditions to Initial Transfer 4 Section 3.02.Conditions to all Transfers 4 ARTICLE FOUR REPRESENTATIONS, WARRANTIES AND COVENANTS Section 4.01.Representations and Warranties of Originators 5 Section 4.02.Affirmative Covenants of Originators 10 Section 4.03.Negative Covenants of Originators 14 Section 4.04.Breach of Eligibility Criteria 16 ARTICLE FIVE INDEMNIFICATION Section 5.01.Indemnification 16 ARTICLE SIX MISCELLANEOUS Section 6.01.Notices 18 Section 6.02.No Waiver; Remedies 19 i Section 6.03.Successors and Assigns 19 Section 6.04.Termination; Survival of Obligations 20 Section 6.05.Complete Agreement; Modification of Agreement 20 Section 6.06.Amendments and Waivers 20 Section 6.07.GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL 20 Section 6.08.Counterparts 22 Section 6.09.Severability 22 Section 6.10.Section Titles 22 Section 6.11.No Setoff 22 Section 6.12.Confidentiality 22 Section 6.13.Further Assurances 22 Section 6.14.Fees and Expenses 23 INDEX OF APPENDICES Schedule4.01(a) Jurisdictions of Incorporation/Organization Schedule4.01(b) Executive Offices; Collateral Locations; Corporate Names; Organizational ID Schedule4.01(f) Litigation Schedule4.01(l) Tax Matters Schedule4.01(n) ERISA Exceptions Schedule4.02(i) Trade Names Schedule4.03(b) Existing Liens Annex 4.03(l) Financial Covenants Annex I Definitions and Rules of Construction Annex Y Schedule of Documents ii RECEIVABLES SALE AND CONTRIBUTION AGREEMENT This RECEIVABLES SALE AND CONTRIBUTION AGREEMENT (this “Agreement”) dated as of January 9, 2008, among ACCO BRANDS USA LLC (“ACCO Brands”), a Delaware limited liability company (the “Originator”), and ACCO BRANDS RECEIVABLES FUNDING LLC, a Delaware limited liability company (the “Buyer”). RECITALS A. The Originator owns all of the outstanding limited liability company interests of the Buyer. B. The Buyer was formed for the sole purpose of purchasing, or otherwise acquiring by capital contribution, all Receivables (as defined in AnnexI) originated by the Originator. C. The Buyer intends to sell undivided percentage interests in such Receivables to the Purchasers (as defined in AnnexI) from time to time. D. The Originator intends to sell, and the Buyer intends to purchase, such Receivables, from time to time, as described herein. D. In addition, the Originator may, from time to time, contribute capital to the Buyer in the form of Contributed Receivables (as defined below) or cash. AGREEMENT NOW, THEREFORE, in consideration of the premises and the mutual covenants hereinafter contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE ONE DEFINITIONS AND INTERPRETATION Section 1.01. Definitions.Capitalized terms used and not otherwise defined herein shall have the meanings ascribed to them in Annex I. Section 1.02. Rules of Construction.For purposes of this Agreement, the rules of construction set forth in Annex I shall govern. All Appendices hereto, or expressly identified to this Agreement, are incorporated herein by reference and, taken together with this Agreement, shall constitute but a single agreement. Section 1.03. Times.Unless otherwise indicated herein, each reference to time herein shall refer to the time in Chicago, Illinois. ARTICLE TWO TRANSFERS OF RECEIVABLES Section 2.01. Agreement to Transfer. (a) Receivables Transfers.Subject to the terms and conditions hereof, the Originator agrees to sell (without recourse except to the extent specifically provided herein) or contribute to the Buyer on the Closing Date and on each Business Day thereafter (each such date, a “Transfer Date”, and each such sale or contribution, a “Transfer”) all Receivables owned by it on each such Transfer Date, and the Buyer agrees to purchase or acquire as a capital contribution all such Receivables on each such Transfer Date.Each such Transfer shall, upon the request of the Buyer (or its assignees), be recorded in a certificate of assignment in form and substance reasonably satisfactory to the Buyer and its assignees (any such certificate, a “Receivables Assignment”, and collectively, the “Receivables Assignments”); provided, however, that the validity of each Transfer hereunder shall not be affected by the delivery or non-delivery of any Receivables Assignment.If the Originator elects not to contribute Receivables to the Buyer on any Transfer Date, or if any Receivables eligible for sale and owned by the Originator are not sold on any Transfer Date, the Originator shall deliver to the Buyer not later than 5:00p.m. on such Transfer Date a notice of election thereof (each such notice, an “Election Notice”). (b) Timing of Contribution, Purchases.Each Receivable shall be deemed to have been sold to the Buyer immediately (and without further action by any Person) upon the creation of such Receivable (the “Sold Receivables”), except if Originator shall have contributed any such Receivables to the Buyer as capital immediately upon their creation (the “Contributed Receivables”).The proceeds with respect to each Transferred Receivable (including all Collections with respect thereto) shall be sold at the same time as such Transferred Receivable, whether such proceeds (or Collections with respect thereto) exist at such time or arise or are acquired thereafter. (c) Payment of Purchase Price.In consideration for each Sale of Sold Receivables hereunder, the Buyer shall pay to the Originator on the related Transfer Date the Sale Price for such Sold Receivables; provided, that, to the extent the Buyer does not have Available Funds to pay the entire Sale Price, the remainder shall be deemed a capital contribution.All cash payments by the Buyer under this Section2.01(c) shall be effected by means of a wire transfer on the day when due to such account or accounts as the Originator may designate. (d) Ownership of Transferred Receivables.On and after each Transfer Date and after giving effect to the Transfers to be made on each such date, the Buyer shall own the Transferred Receivables and the Originator shall not take any action inconsistent with such ownership nor shall the Originator claim any ownership interest in such Transferred Receivables. (e) Reconstruction of Schedule to Receivables Assignment.Upon the request of the Buyer (or its assignees), the Originator shall generate a schedule to the Receivables Assignment identifying all Receivables transferred since the prior schedule.If at any time the Originator fails to generate a requested schedule to the Receivables Assignment showing the Transferred Receivables, the Buyer shall have the right to reconstruct such schedule so that a determination of the Transferred Receivables can be made pursuant to Section2.01(b).The Originator agrees to cooperate with such reconstruction, including by delivery to the Buyer, upon the Buyer’s request, of copies of all Contracts and Records with respect to the Transferred Receivables. 2 Section 2.02. Grant of Security Interest.If, notwithstanding the intention of the parties expressed in Section 2.01(a), the conveyance by the Originator to the Buyer of Receivables hereunder shall be characterized as a secured loan and not a sale, this Agreement shall nonetheless constitute a security agreement under applicable law. For this purpose, the Originator hereby grants to the Buyer a duly perfected security interest in all of the Originator’s right, title and interest, whether now owned or hereafter acquired, in, to and under all (i) Receivables purported to be sold hereunder, (ii) all Related Security with respect to such Receivables (it being understood that nothing contained in this Agreement shall constitute a delegation of the Originator’s duties under the Contracts related to such Receivables), (iii) all Records, (iv) all of the Originator’s right, title and interest in each Lock-Box Account to which Collections are sent, all amounts on deposit therein, all certificates and instruments, if any, from time to time evidencing such Lock-Box Accounts and amounts on deposit therein, and all related agreements between the Originator and the Lock-Box Banks, (v) all Collections with respect to the foregoing, (vi) all payments on or with respect to such Receivables and all other rights relating to such Receivables, and (vii) all proceeds of any of the foregoing (collectively, the “Originator Collateral”). After any Event of Termination, the Purchaser and its assignees shall have, in addition to the rights and remedies which they may have under this Agreement, all other rights and remedies provided to a secured creditor after default under the UCC and other applicable law, which rights and remedies shall be cumulative. In that regard, the Buyer is hereby granted a license or other right to use, without charge, the Originator’s copyrights, rights of use of any name, trade names, trademarks, service marks and advertising matter, or any property of a similar nature, as it may pertain to Related Security comprising repossessed or returned inventory the sale or lease of which shall have given rise to a Transferred Receivable and in order to facilitate the disposition by the Buyer of such inventory. In connection with the grant of the transfer of ownership or security interest in the Receivables, by signing this Agreement in the space provided, the Originator hereby authorizes the filing of all applicable UCC financing statements in all necessary jurisdictions. Section 2.03. License for Use of Software and Other Intellectual Property. (a) Unless expressly prohibited by the licensor thereof or any provision of applicable law, if any, the Originator hereby grants to the Buyer, solely for the purposes of collection of the Receivables and enforcement of its rights under the Facility Documents, at such time as the Buyer shall be entitled to do so, a non-exclusive, transferable license to use, without charge to the Buyer (but subject to the payment of royalties to any third party licensor under the terms of such license agreement based on use by the Buyer of any licensed terms): (i) the Originator’s computer programs, software, printouts and other computer materials, technical knowledge or processes, data bases, materials, and licenses thereto, and (ii) the Originator’s owned or licensed trademarks, registered trademarks, trademark applications, service marks, registered service marks, service mark applications, trade names, rights of use of any name, fictitious names (including the goodwill connected with the use of and symbolized by any such trademarks, service marks and trade names), patents, patent applications, inventions, designs, trade secrets, 3 copyrights, copyright applications, including customer lists, credit files, correspondence, and advertising materials or any property of a similar nature; in each case, to the extent that the items in subsections (i) and (ii) (the “Intellectual Property”) pertain to the use of such items in connection with the advertising for sale, selling any of the Transferred Receivables and solely after an Event of Termination collection of the Receivables and enforcement of the Buyer’s rights under the Facility Documents, (b) The Originator agrees that the Originator’s rights under such licenses and franchise agreements as are granted under this Section 2.03 shall inure to the Buyer’s benefit. To the extent the grant of the aforesaid license described is expressly prohibited by the licensor thereof, the Originator shall exercise its commercially reasonable efforts to obtain the consent of such licensor to the Originator’s grant to the Buyer of such license.Even where use is permitted, the Buyer agrees not to use any such license without giving the Originator prior notice and unless an Event of Termination has occurred and is continuing.The Originator confirms that, as of the Closing Date, it owns or has rights to use all Intellectual Property without infringement of or interference with any intellectual property of any other Person. (c) The foregoing license is subject to the following conditions and limitations: (i) the Buyer agrees that any Intellectual Property which is a trade secret of Originator or otherwise maintained in confidence by the Originator, shall be maintained in confidence by Buyer and shall not be disclosed to any person or entity other than employees and contractors of Buyer (or its assignees) who have a “need to know” such information and who have been apprised on this restriction, and Buyer shall agree with any assignee of such information that it shall be liable for any breach of this undertakingby its employees or contractors, (ii) with respect to Intellectual Property which is licensed to Originator, Buyer agrees to abide by any applicable restrictions on use in the applicable license agreement which would be binding upon the Originator, were it using the licensed Intellectual Property in a similar manner and (iii) with respect to any trademarks, service marks or trade names subject to the license granted hereunder, Buyer agrees that the license shall be subject to sufficient rights of quality control and inspection in favor of Originator to avoid the risk of invalidation of such trademarks.The license shall run for as long as this Agreement is in effect. ARTICLE THREE CONDITIONS PRECEDENT Section 3.01. Conditions to Closing.The Closing shall be subject to the due execution by, and delivery to, the Originator and the Buyer of this Agreement, and the Buyer shall have received each item listed in the Schedule of Documents, each in form and substance satisfactory to the Buyer of this Agreement. Section 3.02. Conditions to all Transfers.Each Transfer hereunder (including the initial Transfer) shall be subject to satisfaction of the following further conditions precedent as of the Transfer Date therefor: (a) the representations and warranties of the Originator contained herein or in any other Facility Document as of such Transfer Date shall be true and correct both 4 before and after giving effect to such Transfer and to the application of the Sale Price therefor, except to the extent that any such representation or warranty expressly relates to an earlier date and except for changes therein expressly permitted by this Agreement; (b) no Event of Termination or Incipient Termination Event shall have occurred and be continuing or would result after giving effect to such Transfer or the application of the Sale Price therefor; and (c) the Originator shall be in compliance with each of its covenants and other agreements set forth in each Facility Document. The acceptance by the Originator of the Sale Price for any Sold Receivables on any Transfer Date shall be deemed to constitute, as of any such Transfer Date, a representation and warranty by the Originator that the conditions in this Section3.02 have been satisfied.Upon any such acceptance, title to the Transferred Receivables sold or contributed on such Transfer Date shall be vested absolutely in the Buyer, whether or not such conditions were in fact so satisfied. ARTICLE FOUR REPRESENTATIONS, WARRANTIES AND COVENANTS Section 4.01. Representations and Warranties of Originators.To induce the Buyer to purchase the Sold Receivables and to acquire the Contributed Receivables, the Originator makes the following representations and warranties, on each Transfer Date, to the Buyer, each and all of which shall survive the execution and delivery of this Agreement. (a) Corporate Existence; Compliance with Law.The Originator (i)is a limited liability company duly organized, validly existing and in good standing under the laws of its jurisdiction of formation as set forth on Schedule 4.01(a) attached hereto (which is the Originator’s only state of organization); (ii)is duly qualified to conduct business and is in good standing in each other jurisdiction in which the nature of its business requires it to be so qualified except where the failure to be so qualified is not reasonably likely to result in a Material Adverse Effect; (iii)has the requisite power and authority and the legal right to own, pledge, mortgage or otherwise encumber and operate its properties, to lease the property it operates under lease, and to conduct its business, in each case, as now, heretofore and proposed to be conducted; (iv)has all licenses, permits, consents or approvals from or by, and has made all filings with, and has given all notices to, all Governmental Authorities having jurisdiction, to the extent required for such ownership, operation and conduct, except where the failure to obtain such licenses, permits, consents or approvals is not reasonably likely to result in a Material Adverse Effect; (v)is in compliance with its Charter Documents; and (vi)subject to specific representations set forth herein regarding ERISA, tax laws and other laws, is in compliance with all applicable provisions of law, except where the failure to comply, individually or in the aggregate, could not reasonably be expected to have a Material Adverse Effect. (b) Executive Offices; Collateral Locations; Corporate or Other Names; FEIN.As of the Closing Date, the current location of the Originator’s chief executive offices, jurisdiction of organization, principal places of business, other offices, the warehouses and premises within which any Transferred Receivables, the Related Security or other Originator Collateral is stored 5 or located, and the locations of all records of the Originator concerning any Transferred Receivables, the Related Security or other Originator Collateral are set forth in Schedule 4.01(b). During the prior five years, except as set forth in Schedule 4.01(b), the Originator has been known as or used any corporate, fictitious or trade name.In addition, Schedule 4.01(b) lists theorganizational identification number issued by the Originator’s state of organization or states that no such number has been issued and lists the federal employer identification number of the Originator. (c) Corporate Power, Authorization, Enforceable Obligations.The execution, delivery and performance by the Originator of this Agreement and the other Facility Documents to which it is a party and the creation and perfection of all Transfers and Liens provided for herein and therein: (i)are within such Person’s power; (ii)have been duly authorized by all necessary or proper action; (iii)do not contravene any provision of such Person’s Charter Documents; (iv)do not violate any law or regulation applicable to it; (v)do not conflict with any material contractual restriction binding on its property; (vi)do not contravene any order, verdict, judgment, award, injunction or decree binding on it or its property, and do not result in or require the creation of any Adverse Claim on or with respect to any of its properties. (d) Governmental Consent.No authorization or approval or other action by, and no notice to or filing with, any Governmental Authority or other Person is required for the due execution, delivery and performance by the Originator of this Agreement or any other Facility Document to which it is a party except for the filing of UCC financing statements in connection therewith. (e) Enforceability of Facility Documents.Each of this Agreement and the other Facility Documents to which it is a party constitutes the legal, valid and binding obligation of the Originator enforceable against it in accordance with its terms except as such enforcement may be limited by applicable bankruptcy, insolvency, reorganization or similar laws affecting creditors’ rights and by general principles of equity. (f) No Litigation.Except as set forth in Schedule 4.01(f), there are no actions, suits or proceedings pending against the Originator, or to its knowledge threatened in writing against it, or its property, in any court, or before any arbitrator of any kind, or before or by any Governmental Authority, which, if adversely determined, would reasonably be expected to have a Material Adverse Effect or would materially adversely affect the collectibility of the Transferred Receivables, or which affects or purports to affect the legality, validity or enforceability of this Agreement or the other Facility Documents to which it is a party.The Originator is not in default with respect to any order of any court, arbitrator or Governmental Authority. (g) Accuracy of Information.No certificate, report or other written information (including any schedule hereto) furnished or to be furnished by the Originator to the Seller in connection with this Agreement or any Facility Document is or shall be inaccurate in any material respect as of the date it is or shall be dated or (except as otherwise disclosed to the Seller at such time) as of the date so furnished. 6 (h) Account Information.The names and addresses of all the Lock-Box Banks with respect to the Transferred Receivables, together with the account numbers of the related Lock-Box Accounts, are specified in Schedule 4.01(h) to the Purchase Agreement (or at such other Lock-Box Banks and/or with such other Lock-Box Accounts as have been notified to the Agent in accordance with Sections 5.03(e) and5.04(d) of the Purchase Agreement) and with respect to which all action required by Sections 5.03(e) and 5.04(d) of the Purchase Agreement has been taken and completed. The Originator has caused its Obligors to make payment to a Lock-Box Account.The Lock-Box Accounts are the only accounts to which Collections of Transferred Receivables are remitted by Obligors. (i) Perfection of Interest in Transferred Receivables and Receivables Assets.Eligibility.The Originator owns the Transferred Receivables free and clear of any Adverse Claim, and the Buyer has acquired a valid and perfected 100% ownership interest in each Transferred Receivable, in each case free and clear of any Adverse Claim and the Originator has caused such financing statements to be filed against it as are necessary to effect the foregoing; and no effective financing statement or other instrument similar in effect, is filed in any recording office listing the Originator as debtor, covering any Transferred Receivable except as such as may be filed in favor of the Agent (or in favor of the Originator and assigned to the Buyer and then the Agent). (j) Solvency.Both before and after giving effect to (i)the transactions contemplated by this Agreement and the other Facility Documents and (ii)the payment and accrual of all transaction costs in connection with the foregoing, the Originator is and will be Solvent.No event of the type described in Section7.01(g) of the Purchase Agreement has been commenced or threatened against the Originator. (k) Material Adverse Effect.Between September 30, 2007, and the Closing Date, (i)the Originator has not incurred any obligations, contingent or non-contingent liabilities, liabilities for charges, long-term leases or unusual forward or long-term commitments that, alone or in the aggregate, could reasonably be expected to have a Material Adverse Effect, (ii)no contract, lease or other agreement or instrument has been entered into by the Originator or has become binding upon the Originator’s assets and no law or regulation applicable to the Originator has been adopted that has had or could reasonably be expected to have a Material Adverse Effect, (iii)the Originator is not in default under any material contract, lease or other agreement or instrument to which the Originator is a party that alone or in the aggregate could reasonably be expected to have a Material Adverse Effect, and (iv)no event has occurred that alone or together with other events could reasonably be expected to have a Material Adverse Effect with respect to the Originator, in each case other than (x)disclosed in the Parent’s financial statements as of December 31, 2006, and (y)disclosed prior to the date hereof in press releases or in writing to the Agent. (l) Taxes.All material tax returns, reports and statements, including information returns, required by any Governmental Authority to be filed by the Parent and its Subsidiaries have been filed with the appropriate Governmental Authority and all material taxes have been paid prior to the date on which any fine, penalty, interest or late charge may be added thereto for nonpayment thereof (or any such fine, penalty, interest, late charge or loss has been paid), excluding charges or other amounts being contested in good faith. Schedule 4.01(l) sets forth as 7 of the Closing Date (i)those taxable years for which the Originator’s tax returns are currently being audited by the IRS and (ii)any assessments or threatened assessments in connection with such audit or otherwise currently outstanding. As to all audits of the Originator currently being conducted by any taxing authority, the Originator believes that it has fully reserved for any liability that might result from such audits.Except as described on Schedule 4.01(l), the Originator has not executed or filed with the IRS any agreement or other document extending, or having the effect of extending, the period for assessment or collection of any charges. The Originator is not liable for any charges relating to taxes: (y)under any agreement (including any tax sharing agreements other than with the Parent and its Subsidiaries) or (z)to the best of the Originator’s knowledge, as a transferee. As of the Closing Date, the Originator has not agreed or been requested to make any adjustment under IRC Section481(a), by reason of a change in accounting method or otherwise, that would have a Material Adverse Effect. (m) [Reserved] (n) ERISA. (i) Each Qualified Plan, if any, has been determined by the IRS to qualify under Section401 of the IRC, the trusts created thereunder have been determined to be exempt from tax under the provisions of Section501 of the IRC, and nothing has occurred that would reasonably be expected to cause the loss of such qualification or tax-exempt status. With respect to the Plans, (x) each Plan is materially in compliance with the applicable provisions of ERISA and the IRC, including the timely filing of all reports required under the IRC or ERISA, (y)neither the Originator nor any of its ERISA Affiliates has knowingly failed to make any contribution or pay any amount due as required by either Section412 of the IRC or Section302 of ERISA or the terms of any such Plan and (z)neither the Originator nor any of its ERISA Affiliates has engaged in a “prohibited transaction”, as defined in Section4975 of the IRC, in connection with any Plan that would subject the Originator to a material tax on prohibited transactions imposed by Section4975 of the IRC. (ii) Except as set forth in Schedule 4.01(n), (A)no Title IV Plan has any Unfunded Pension Liability; (B)no ERISA Event or event described in Section4062(e) of ERISA with respect to any Title IV Plan has occurred or is reasonably expected to occur; (C)there are no pending or, to the knowledge of the Originator, threatened material claims (other than claims for benefits in the normal course), sanctions, actions or lawsuits, asserted or instituted against any Plan or any Person as fiduciary or sponsor of any Plan; (D) neither the Originator nor any of its ERISA Affiliates has incurred or reasonably expects to incur any material liability as a result of a complete or partial withdrawal from a Multiemployer Plan under Section 4204 of ERISA; (E)within the last five years no Title IV Plan with material Unfunded Pension Liabilities has been transferred outside of the “controlled group” (within the meaning of Section4001(a)(14) of ERISA) of the Originator or any of its ERISA Affiliates; (F)Stock of the Originator and its ERISA Affiliates make up, in the aggregate, no more than 10% of the assets of any Plan, measured on the basis of fair market value as of the last valuation date of any Plan; and (G)no liability under any Title IV Plan has been satisfied with the purchase of 8 a contract from an insurance company that is not rated AAA by S&P or an equivalent rating by another nationally recognized rating agency. (o) Margin Regulations. The Originator is not engaged, nor will it engage, principally or as one of its important activities, in the business of extending credit for the purpose of “purchasing” or “carrying” any “margin security” as such terms are defined in Regulations G or U of the Federal Reserve Board as now and from time to time hereafter in effect (such securities being referred to herein as “Margin Stock”). The Originator does not own any Margin Stock, and no portion of the Sale Price for any Sale hereunder will be used, directly or indirectly, for the purpose of purchasing or carrying any Margin Stock, for the purpose of reducing or retiring any Indebtedness that was originally incurred to purchase or carry any Margin Stock or for any other purpose that might cause any portion of such proceeds to be considered a “purpose credit” within the meaning of Regulations T, U or X of the Federal Reserve Board. (p) Nonapplicability of Bulk Sales Laws.No transaction contemplated by this Agreement or any of the other Facility Documents requires compliance with any bulk sales act or similar law. (q) Investment Company Act.The Originator is not required to register as an “investment company” within the meaning of the Investment Company Act of 1940, as amended. (r) Books and Records; Minutes.The Charter Documents of the Originator require it to maintain (i)books and records of account and (ii)minutes of the meetings and other proceedings of its Stockholders and board of directors. (s) Representations and Warranties in Other Facility Documents.Each of the representations and warranties of the Originator contained in the other Facility Documents is true and correct in all material respects and the Originator hereby makes each such representation and warranty to, and for the benefit of, the Buyer as if the same were set forth in full herein, and the Originator consents to the assignment of the Buyer’s rights to the Purchasers and the Agent (and their successors and assigns) as contemplated in Section4.02(g). (t) Use of Proceeds.No proceeds of any Purchase will be used by the Buyer to acquire any security in any transaction which is subject to Section12 of the Securities Exchange Act of 1934, as amended. (u) Transferred Receivables.With respect to each Transferred Receivable originated by the Originator and Transferred hereunder: (i) such Receivable satisfies the criteria for an Eligible Receivable; (ii) prior to its Transfer to the Buyer the Originator had the full right, power and authority to sell, contribute, assign, transfer and pledge its interest therein as contemplated under this Agreement and the other Facility Documents and, following such Transfer, such Receivable will not be subject to any Adverse Claim as a result of any action or inaction on the part of the Originator; and 9 (iii) the Transfer of each such Receivable pursuant to this Agreement constitutes a valid sale, contribution, transfer, assignment, setover and conveyance to the Buyer of all right, title and interest of the Originator in and to such Receivable. The representations and warranties described in this Section4.01 shall survive the Transfer of the Transferred Receivables to the Buyer, any subsequent assignment of the Transferred Receivables by the Buyer, and the termination of this Agreement and the other Facility Documents and shall continue until the indefeasible payment in full of all Transferred Receivables. Section 4.02. Affirmative Covenants of Originators.The Originator covenants and agrees that, unless otherwise consented to by the Buyer, from and after the Closing Date and until the Termination Date as follows, each of which shall survive the execution and delivery of this Sale Agreement: (a) Compliance with Laws. Etc.The Originator will comply in all material respects with all applicable laws, rules, regulations and orders with respect to all Receivables and the other Facility Documents. (b) Preservation of Corporate Existence.The Originator will observe all procedures required by its certificate of formation and limited liability company agreement and preserve and maintain its existence, rights, franchises and privileges in the jurisdiction of its formation, except to the extent that the failure to do so could not reasonably be expected to result in a Material Adverse Effect, and qualify and remain qualified in good standing as a foreign corporation in each jurisdiction where the failure to preserve and maintain such rights, franchises, privileges and qualifications would have a Material Adverse Effect. (c) Performance and Compliance with Receivables and Credit and Collection Policy.The Originator will at its expense timely and fully perform and comply, in all material respects, with (i)all provisions, covenants and other promises required to be observed by it under theTransferred Receivables, the Related Security and Contracts and (ii)the Credit and Collection Policy in regard to each Transferred Receivable. (d) Collections; Lock-Box Agreements.The Originator will (i)instruct all Obligors of Transferred Receivables to cause all Collections to be deposited directly to one of the Lock-Box Accounts and, if it shall receive any Collections, remit such Collections to a Lock-Box Account, and (ii)deposit, or cause to be deposited, any Collections in respect of Transferred Receivables received by it into any of the Lock-Box Accounts not later than one Business Day after receipt thereof. (e) Offices, Records and Books of Account; Etc.The Originator (i)shall keep its principal place of business and chief executive office (as such terms are used in the UCC) and the office where it keeps its Records concerning the Transferred Receivables at its address set forth in Section6.01 and keep its State of organization at the State set forth in Section4.01(b) or, upon at least 30 days’ prior written notice of a proposed change to the Buyer, at any other locations in jurisdictions where all actions reasonably requested by the Buyer to protect and 10 perfect the interest of the Buyer and its assignees in the Receivables and related items have been taken and completed and (ii)shall provide the Buyer with at least 30 days’ written notice prior to making any change in its name or making any other change in its identity or corporate structure (including by merger) which could render any UCC financing statement filed in connection with this Agreement “seriously misleading” as such term is used in the UCC; each notice pursuant to this sentence shall set forth the applicable change and the effective date thereof.The Originator also will maintain and implement administrative and operating procedures (including, without limitation, an ability to recreate records evidencing the Transferred Receivables and related Contracts in the event of the destruction of the originals thereof), and keep and maintain all documents, books, records, computer tapes and disks and other information reasonably necessary or advisable for the collection of all Transferred Receivables (including, without limitation, records adequate to permit the daily identification of each Transferred Receivable and all Collections of and adjustments to each existing Transferred Receivable). (f) Access.The Originator shall, during normal business hours, upon five Business Day’s prior notice, permit the Agent, or the Agent’s agents or representatives, (A) to have access to all records, files, books of account, data bases and information pertaining to all Transferred Receivables and any other Related Security, including the Records, (B) to discuss matters relating to the Transferred Receivables or the Originator’s performance hereunder with any of its officers or employees having knowledge of such matters, and (C) to inspect, audit and to make extracts therefrom at the Originator’s expense; provided, however, that prior to an Event of Termination not more than one such audit or inspection per year shall be at the expense of the Originator, and provided, further that no such prior notice shall be required if an Event of Termination has occurred and is continuing. (g) Assignment.The Originator agrees that, to the extent permitted under the Purchase Agreement, the Buyer may assign all of its right, title and interest in, to and under the Transferred Receivables, the license granted pursuant to Section2.03 and this Agreement, including its right to exercise the remedies set forth in Section4.04. The Originator agrees that, upon any such assignment, the assignee thereof may, upon the occurrence of an Event of Termination, enforce directly, without joinder of the Buyer, all of the obligations of the Originator hereunder, including any obligations of the Originator set forth in Sections 4.02(m), and 6.14. (h) Compliance with Agreements and Applicable Laws.The Originator shall perform each of its obligations under this Agreement and the other Facility Documents and comply with all federal, state and local laws and regulations applicable to it and the Transferred Receivables, except to the extent that the failure to so comply, individually or in the aggregate, could not reasonably be expected to have a Material Adverse Effect. (i) Maintenance of Existence and Conduct of Business.The Originator shall: (i)do or cause to be done all things necessary to preserve and keep in full force and effect its existence and its rights and franchises; (ii)continue to conduct its business substantially as now conducted or as otherwise permitted hereunder and in accordance with the terms of its Charter Documents; and (iii)transact business only in such corporate and trade names as are set forth in Schedule 4.02(i) or, upon 30 days’ prior written notice to the Buyer and the Agent, in such other corporate 11 or trade names with respect to which all action requested by Buyer, any Purchaser or the Agent pursuant to Section6.13 shall have been taken with respect to the Transferred Receivables. (j) Reporting Requirements. The Originator will provide to the Buyer the following: (i) as soon as practicable and in any event within five (5) Business Days after becoming aware of the occurrence of each Event of Termination or an Incipient Termination Event, a statement from the Originator setting forth details of such Event of Termination or Incipient Termination Event and the action that the Originator has taken and proposes to take with respect thereto; (ii) such other information respecting the Transferred Receivables, the Related Security, the Originator Collateral or the condition or operations, financial or otherwise, of the Originator as the Buyer may from time to time reasonably request; (iii) as soon as practicable and in any event within five (5) Business Days after the Originator obtains knowledge thereof, notice of any (a) litigation, investigation or proceeding which may exist at any time between the Originator and any Governmental Authority which, if not cured or if adversely determined, as the case may be, is reasonably likely to have a Material Adverse Effect; or (b) other litigation or proceeding which is reasonably likely to have a Material Adverse Effect or (c) other litigation or proceeding relating to any Facility Document; (iv) as soon as practicable and in any event within five (5) Business Days after the occurrence thereof, notice of any event which is reasonably likely to have a Material Adverse Effect; and (v) within 10 Business Days of the end of each fiscal quarter, an Officer’s Certificate of the Originator certifying that the Originator is in compliance with Section 4.02(e). (k) Use of Proceeds.The Originator shall utilize the proceeds of the Sale Price obtained by it for each Sale made by it hereunder solely for general corporate purposes (including the retirement or repayment of third party debt and loans made to Affiliates) and to pay any related expenses payable by the Originator under this Agreement and the other Facility Documents in connection with the transactions contemplated hereby and thereby and for no other purpose. (l) Separate Identity. (i) The Originator shall maintain corporate records and books of account separate from those of the Buyer. (ii) The financial statements of the Originator shall disclose the effects of the Originator’s transactions in accordance with GAAP and, in addition, disclose that (A) the Buyer’s sole business consists of the purchase or acceptance through capital contribution 12 of the Transferred Receivables from the Originators and the subsequent resale of interests in the Transferred Receivables to the Purchasers, (B) the Buyer is a legal entity separate from the Originator with its own separate creditors who will be entitled, upon its liquidation, to be satisfied out of the Buyer’s assets, prior to any value in the Buyer becoming available to such entities’ equity holders and (C) the assets of the Buyer are not available to pay creditors of the Originator or any of its Affiliates.The resolutions, agreements and other instruments underlying the transactions described in this Agreement shall be continuously maintained by the Originator as official records. (iii) The Originator shall keep its assets and its liabilities wholly separate from those of the Buyer except as permitted or contemplated by this Agreement and the related Facility Documents. (iv) The Originator shall conduct its business solely in its own name through its duly authorized officers or agents and in a manner designed not to mislead third parties as to the separate identity of the Buyer. (v) The Originator shall maintain an arm’s-length relationship with the Buyer and shall not mislead third parties by conducting or appearing to conduct business on behalf of the Buyer or expressly or implicitly representing or suggesting that the Originator is liable or responsible for the indebtedness of the Buyer or that the assets of the Originator are available to pay the creditors of the Buyer. (vi) The Originator shall cause operating expenses and liabilities of the Buyer to be paid from the Buyer’s own funds other than as provided in Section 6.14 hereof. (vii) The Originator shall at all times have stationery and other business forms and a mailing address separate from those of the Buyer. (viii) The Originator shall at all times limit its transactions with the Buyer only to those expressly contemplated or permitted hereunder or under any other Facility Document. (ix) The Originator shall comply with (and cause to be true and correct) each of the facts and assumptions contained in the bankruptcy opinions of Skadden, Arps, Meagher & Flom LLP delivered pursuant to the Schedule of Documents. (m) Adjustments to Sale Price.If on any day the Billed Amount of any Transferred Receivable is reduced as a result of any Dilution Factors, the Originator thereof shall make a cash payment to the Buyer in the amount of such excess by remitting such amount to a Lock-Box Account in accordance with the terms of the Purchase Agreement. (n) Reports and Records Regarding Transferred Receivables and Reconveyed Receivables.The Originator shall prepare and deliver all reports, statements and records required to be delivered by it hereunder or under any other Facility Documents so as to clearly distinguish Receivables that are subsequently reconveyed to the Originator pursuant to Section4.04 hereof from Transferred Receivables that are not so reconveyed. 13 (o) Marking of Records. At its expense, within thirty (30) days after the Closing Date, the Originator shall mark the master data processing records relating to Transferred Receivables originated by it and related Contracts, if any, with the Sale Legend, evidencing that such Transferred Receivables and related Contracts, if any, have been sold in accordance with this Agreement. (p) Lock-Box Agreements.Each Lock-Box Account shall at all times be subject to an Account Control Agreement. (q) Bulk Sales.The Originator will comply with the provisions of any applicable bulk sales law (including any applicable bulk transfer provisions), if any, and will pay all applicable bulk sales fees and taxes, if any, incurred in connection with the transactions contemplated by the Facility Documents. Section 4.03. Negative Covenants of Originators.The Originator covenants and agrees that, without the prior written consent of the Buyer and the Agent, from and after the Closing Date and until the Termination Date: (a) Sale of Assets.The Originator shall not sell, transfer, convey, lease, assign (by operation of law or otherwise) or otherwise dispose of, or assign any right to receive income in respect of, (i)other than to the Buyer pursuant to this Agreement, any Transferred Receivable or Contract therefor, any of its rights with respect to any Lock-Box Account or any other Originator Collateral, or (ii)without prior notice to the Buyer, all or substantially all of the Originator’s business, other properties or other assets. (b) Sales; Liens.The Originator shall not sell, assign (by operation of law or otherwise) or otherwise dispose of, or create, incur, assume or permit to exist any Adverse Claim on or with respect to its Transferred Receivables, the Related Security or any other Originator Collateral (whether now owned or hereafter acquired) except for the Liens set forth in Schedule 4.03(b) and other Permitted Originator Encumbrances.The Originator will not grant, create, incur or suffer to exist any Adverse Claims upon or with respect to any inventory the sale of which may give rise to a Receivable unless it obtains express agreements from the holders of such Adverse Claims that no such Adverse Claims extend to any of the Transferred Receivables, the other Related Security or the Lock-Box Accounts. (c) Modifications of Receivables or Contracts.The Originator, in its capacity as Originator, shall not extend, amend, forgive, discharge, compromise, cancel or otherwise modify the terms of any Transferred Receivable originated by it, or amend, modify or waive any term or condition of any Contract therefor. (d) Sale Characterization.The Originator shall not make statements or disclosures or prepare any financial statements for any purpose, including for federal income tax, reporting or accounting purposes, that shall account for the transactions contemplated by this Agreement in any manner other than (i)with respect to the Sale of each Transferred Receivable originated by it, as a true sale or absolute assignment of its full right, title and ownership interest in such Transferred Receivable and (ii)with respect to the Transfer of each Contributed Receivable under this Agreement, as a contribution to the capital of the Buyer. 14 (e) Capital Structure and Business.The Originator shall not, nor shall the Originator permit its Subsidiaries to (i)make any changes in any of its business objectives, purposes or operations that could have or result in a Material Adverse Effect or (ii)amend, supplement or otherwise modify its certificate or Charter Documents in a manner that could have or result in a Material Adverse Effect. (f) Actions Affecting Rights.The Originator shall not (i)take any action, or fail to take any action, if such action or failure to take action may interfere with the enforcement of any rights hereunder or under the other Facility Documents, including rights with respect to the Transferred Receivables; (ii)waive or alter any rights with respect to such Transferred Receivables (or any agreement or instrument relating thereto); or (iii)fail to pay any tax, assessment, charge, fee or other obligation of the Originator with respect to such Transferred Receivables, or fail to defend any action, if such failure to pay or defend may adversely affect the priority or enforceability of the perfected title of the Buyer to and beneficial ownership interest of the Buyer in such Transferred Receivables or, prior to their Transfer hereunder, the Originator’s right, title or interest therein. (g) ERISA.The Originator shall not, nor shall it cause or permit any ERISA Affiliate to, (x) cause or permit to occur an event that could result in the imposition of a Lien under Section412 of the IRC or Section302 or 4068 of ERISA or (y) cause or permit to occuran ERISA Event. (h) Change to Credit and Collection Policies.The Originator shall comply with the Credit and Collection Policies, and no change shall be made to, the Credit and Collection Policies without the prior written consent of the Buyer. (i) Adverse Tax Consequences.The Originator shall not fail or neglect to perform, keep or observe any of its obligations hereunder or under the other Facility Documents, that would have the effect directly or indirectly of subjecting any payment to the Buyer to withholding taxation. (j) No Proceedings.From and after the Closing Date and until the date one year plus one day following the Termination Date, the Originator shall not directly or indirectly, institute or cause to be instituted against the Buyer any involuntary proceeding of the type referred to in Section 7.01(g) of the Purchase Agreement. (k) Commingling.The Originator shall not deposit or permit the deposit of any funds that do not constitute Collections of Transferred Receivables into any Lock-Box Account, and the Originator shall ensure that no Collections or other proceeds with respect to a Transferred Receivable reconveyed to it pursuant to Section4.04 hereof are paid or deposited into any Lock-Box Account.If such funds are nonetheless deposited into a Lock-Box Account the Originator shall notify the Servicer to promptly remit any such amounts as directed by the Originator. (l) Financial Covenants.The Originator shall provide notice to the Buyer of the substance of any changes to the financial covenants set forth in Annex 4.03(l) and such changes shall be incorporated into Annex 4.03(l).The Originator shall not breach or fail to comply with any of the financial covenants set forth in Annex 4.03(l), nor permit the Parent to do so. 15 Section 4.04. Breach of Eligibility Criteria.Upon discovery by (a) the Originator or the Buyer that a Transferred Receivable was not an Eligible Receivable on the date sold hereunder, the party discovering the same shall give prompt written notice thereof to the other parties hereto.The Originator shall, if requested by notice from the Buyer, as soon as practicable, but no later than the Settlement Date for the Monthly Period in which such notice was received, either (a)repurchase such Transferred Receivable from the Buyer for cash, (b)transfer ownership of one or more new Eligible Receivables to the Buyer on such Business Day, or (c)make a capital contribution in cash to the Buyer by remitting the amount (the “Rejected Amount”) of such capital contribution to a Lock-Box Account in accordance with the terms of the Purchase Agreement, in each case in an amount equal to the Outstanding Balance of such Transferred Receivable. ARTICLE FIVE INDEMNIFICATION Section 5.01. Indemnification.Without limiting any other rights that the Buyer or any of its Stockholders, officers, directors, employees, agents or representatives (each, an “Buyer Indemnified Party”) may have hereunder or under applicable law, the Originator hereby agrees to indemnify and hold harmless, each Buyer Indemnified Party from and against any and all Indemnified Amounts that may be claimed or asserted against or incurred by any such Buyer Indemnified Party in connection with or arising out of the transactions contemplated under this Agreement or under any other Facility Document (whether directly or indirectly), including any and all legal costs and expenses, or in respect of any Transferred Receivable conveyed by the Originator or any Contract therefor or any Originator Collateral or the use by the Originator of the Sale Price therefor; provided, that the Originator shall not be liable for any indemnification to a Buyer Indemnified Party to the extent that any such Indemnified Amounts result solely from (a)such Buyer Indemnified Party’s gross negligence or willful misconduct, as finally determined by a court of competent jurisdiction, (b)recourse for uncollectible or uncollected Transferred Receivables, or (c)any income tax or franchise tax incurred by any Buyer Indemnified Party, except to the extent that the incurrence of any such tax results from a breach of or default by the Originator under this Agreement or any other Facility Document.Subject to the exceptions set forth in clauses(a), (b) and (c) of the immediately preceding sentence but otherwise without limiting the generality of the foregoing, the Originator shall pay on demand to each Buyer Indemnified Party any and all Indemnified Amounts to the extent relating to or resulting from: (i) reliance on any representation or warranty made or deemed made by the Originator (or any of its officers) under or in connection with this Agreement or any other Facility Document or on any written information delivered by the Originator pursuant hereto or thereto that shall have been incorrect in any material respect when made or deemed made or delivered; (ii) the failure by the Originator to comply with any term, provision or covenant contained in this Agreement, any other Facility Document or any agreement executed in connection herewith or therewith, any applicable law, rule or regulation with respect to any Transferred Receivable or Contract therefor, the Related Security or any other Originator Collateral, or the nonconformity of any Transferred Receivable or the 16 Contract therefor, the Related Security or any Originator Collateral with any such applicable law, rule or regulation; (iii) the failure to vest and maintain vested in the Buyer valid and properly perfected title to and beneficial ownership of the Receivables that constitute Transferred Receivables, together with all Collections in respect thereof, free and clear of any Adverse Claim; (iv) any dispute, claim, offset or defense of any Obligor (other than its discharge in bankruptcy) to the payment of any Transferred Receivable that is the subject of a Transfer hereunder (including a defense based on such Transferred Receivable or the Contract therefor not being a legal, valid and binding obligation of such Obligor enforceable against it in accordance with its terms), or any other claim resulting from the sale of the merchandise or services giving rise to such Transferred Receivable or the furnishing or failure to furnish such merchandise or services or relating to collection activities with respect to such Transferred Receivable (if such collection activities were performed by any Affiliate acting as a Servicer), except to the extent that such dispute, claim, offset or defense results solely from any action or inaction on the part of the Buyer; (v) any products liability claim or other claim arising out of or in connection with merchandise, insurance or services that is the subject of any Contract with respect to the Transferred Receivables; (vi) the commingling of Collections with respect to Transferred Receivables by the Originator at any time with its other funds or the funds of any other Person ; (vii) any failure by the Originator to cause the filing of, or any delay in filing, financing statements or other similar instruments or documents under the UCC of any applicable jurisdiction or any other applicable laws with respect to any Transferred Receivable that is the subject of a Sale by the Originator hereunder, whether at the time of any such Transfer or at any subsequent time; (viii) any failure by the Originator or the Servicer to perform, keep or observe any of their respective duties or obligations hereunder, under any other Facility Document or under any Contract related to a Transferred Receivable, the Related Security or the other Originator Collateral; (ix) any failure of a Lock-Box Bank to comply with the terms of the applicable Lock-Box Agreement; (x) any investigation, litigation or proceeding related to this Agreement or the use of the Sale Price obtained in connection with any Sale or the ownership of Transferred Receivables, the Related Security or Collections with respect thereto or in respect of any Transferred Receivable, the Related Security or Contract, except to the extent any such investigation, litigation or proceeding relates to a matter involving a Buyer Indemnified Party for which the Originator and any of its Affiliates is not at fault, as finally determined by a court of competent jurisdiction; 17 (xi) any claim brought by any Person other than a Buyer Indemnified Party arising from any activity by the Originator or any of its Affiliates in servicing, administering or collecting any Transferred Receivables or Originator Collateral; or (xii) the failure of any Transferred Receivable to satisfy, as of the date of transfer hereunder, the requirements of eligibility contained in the definition of “Eligible Receivable”. NO BUYER INDEMNIFIED PARTY SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES THAT MAY BE ALLEGED AS A RESULT OF ANY TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER. ARTICLE SIX MISCELLANEOUS Section 6.01. Notices.Except as otherwise provided herein, whenever it is provided herein that any notice, demand, request, consent, approval, declaration or other communication shall or may be given to or served upon any of the parties by any other parties, or whenever any of the parties desires to give or serve upon any other parties any communication with respect to this Agreement, each such notice, demand, request, consent, approval, declaration or other communication shall be in writing and shall be deemed to have been validly served, given or delivered (a)upon the earlier of actual receipt and three Business Days after deposit in the United States Mail, registered or certified mail, return receipt requested, with proper postage prepaid, (b)one Business Day after deposit with a reputable overnight courier with all charges prepaid or (c)when delivered, if hand-delivered by messenger, all of which shall be addressed to the party to be notified and sent to the address or facsimile number set forth below in this Section6.01 or to such other address (or facsimile number) as may be substituted by notice given as herein provided: ACCO: ACCO Brands USA LLC c/o ACCO Brands Corporation 300 Tower Parkway Lincolnshire, IL 60069 Attention: Steve Rubin, Senior Vice President, Secretary and General Counsel Buyer: ACCO Brands Receivables Funding LLC c/o ACCO Brands Corporation 300 Tower Parkway Lincolnshire, IL 60069 Attention: Steve Rubin, Senior Vice President, Secretary and General Counsel 18 provided, that each such declaration or other communication shall be deemed to have been validly delivered to the Agent under this Agreement upon delivery to the Agent or any Purchaser in accordance with the terms of the Purchase Agreement. The giving of any notice required hereunder may be waived in writing by the party entitled to receive such notice. Failure or delay in delivering copies of any notice, demand, request, consent, approval, declaration or other communication to any Person (other than the Buyer) designated in any written communication provided hereunder to receive copies shall in no way adversely affect the effectiveness of such notice, demand, request, consent, approval, declaration or other communication. Notwithstanding the foregoing, whenever it is provided herein that a notice is to be given to any other party hereto by a specific time, such notice shall only be effective if actually received by such party prior to such time, and if such notice is received after such time or on a day other than a Business Day, such notice shall only be effective on the immediately succeeding Business Day. Section 6.02. No Waiver; Remedies.The Buyer’s failure, at any time or times, to require strict performance by the Originator of any provision of this Agreement shall not waive, affect or diminish any right of the Buyer thereafter to demand strict compliance and performance herewith or therewith.Any suspension or waiver of any breach or default hereunder shall not suspend, waive or affect any other breach or default whether the same is prior or subsequent thereto and whether the same or of a different type.None of the undertakings, agreements, warranties, covenants and representations of the Originator contained in this Agreement, and no breach or default by the Originator hereunder or thereunder, shall be deemed to have been suspended or waived by the Buyer unless such waiver or suspension is by an instrument in writing signed by an officer of or other duly authorized signatory of the Buyer and directed to the Originator specifying such suspension or waiver.The Buyer’s rights and remedies under this Agreement shall be cumulative and nonexclusive of any other rights and remedies that the Buyer may have under any other agreement, including the other Facility Documents, by operation of law or otherwise. Section 6.03. Successors and Assigns.This Agreement shall be binding upon and shall inure to the benefit of the Originator and the Buyer and their respective successors and permitted assigns, except as otherwise provided herein.The Originator may not assign, transfer, hypothecate or otherwise convey its rights, benefits, obligations or duties hereunder without the prior express written consent of the Buyer.Any such purported assignment, transfer, hypothecation or other conveyance by the Originator without the prior express written consent of the Buyer shall be null and void.The Originator acknowledges that, to the extent permitted under the Purchase Agreement, the Buyer may assign its rights granted hereunder, including the benefit of any of its rights in Originator Collateral granted under ArticleII and any indemnities under ArticleV, and upon such assignment, such assignee shall have, to the extent of such assignment, all rights of the Buyer hereunder and, to the extent permitted under the Purchase Agreement, may in turn assign such rights.The Originator agrees that, upon any such assignment, such assignee may, following the occurrence of an Event of Termination, enforce directly, without joinder of the Buyer, the rights set forth in this Agreement.All such assignees, including parties to the Purchase Agreement in the case of any assignment to such parties, shall be third party beneficiaries of, and shall be entitled to enforce the Buyer’s rights and remedies under, this Agreement to the same extent as if they were parties hereto.Without limiting the generality of the foregoing, all notices to be provided to the Buyer hereunder shall be given to both the Buyer and the Agent under the Purchase Agreement, and shall be effective only upon 19 delivery or dispatch, as applicable, to the Agent.The terms and provisions of this Agreement are for the purpose of defining the relative rights and obligations of the Originators and the Buyer with respect to the transactions contemplated hereby and, except for the Purchasers and the Agent, no Person shall be a third party beneficiary of any of the terms and provisions of this Agreement. Section 6.04. Termination; Survival of Obligations. (a) This Agreement shall create and constitute the continuing obligations of the parties hereto in accordance with its terms, and shall remain in full force and effect until the Termination Date. (b) Except as otherwise expressly provided herein or in any other Facility Document, no termination or cancellation (regardless of cause or procedure) of any commitment made by the Buyer under this Agreement shall in any way affect or impair the obligations, duties and liabilities of the Originator or the rights of the Buyer relating to any unpaid portion of any and all recourse and indemnity obligations of the Originator to the Buyer, including those set forth in Sections4.04, 5.01 and 6.14, due or not due, liquidated, contingent or unliquidated or any transaction or event occurring prior to such termination, or any transaction or event, the performance of which is required after the Termination Date.Except as otherwise expressly provided herein or in any other Facility Document, all undertakings, agreements, covenants, warranties and representations of or binding upon the Originator, and all rights of the Buyer hereunder, all as contained in the Facility Documents, shall not terminate or expire, but rather shall survive any such termination or cancellation and shall continue in full force and effect until the Termination Date; provided, that the rights and remedies pursuant to Section4.04, the indemnification and payment provisions of ArticleV, and the provisions of Sections 4.03(j), and 6.14 shall be continuing and shall survive any termination of this Agreement. Section 6.05. Complete Agreement; Modification of Agreement.This Agreement and the other Facility Documents constitute the complete agreement between the parties with respect to the subject matter hereof and thereof, supersede all prior agreements and understandings relating to the subject matter hereof and thereof, and may not be modified, altered or amended except as set forth in Section 6.07. Section 6.06. Amendments and Waivers.No amendment, modification, termination or waiver of any provision of this Agreement or any of the other Facility Documents, or any consent to any departure by the Originator therefrom, shall in any event be effective unless the same shall be in writing and signed by each of the parties hereto.No consent or demand in any case shall, in itself, entitle any party to any other consent or further notice or demand in similar or other circumstances. Section 6.07. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL. (a) THIS AGREEMENT AND EACH RELATED DOCUMENT (EXCEPT TO THE EXTENT THAT ANY RELATED DOCUMENT EXPRESSLY PROVIDES TO THE CONTRARY) AND THE OBLIGATIONS ARISING HEREUNDER AND 20 THEREUNDER SHALL IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION5-1 OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES), EXCEPT TO THE EXTENT THAT THE PERFECTION, EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF THE BUYER IN THE TRANSFERRED RECEIVABLES OR REMEDIES HEREUNDER OR THEREUNDER, IN RESPECT THEREOF, ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. (b) EACH PARTY HERETO HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THEM PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY RELATED DOCUMENT; PROVIDED, THAT EACH PARTY HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE BOROUGH OF MANHATTAN IN NEW YORK CITY; PROVIDEDFURTHER, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE BUYER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON ORIGINATOR COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS OF THE ORIGINATOR ARISING HEREUNDER, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE BUYER. EACH PARTY HERETO SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH PARTY HERETO HEREBY WAIVES ANY OBJECTION THAT SUCH PARTY MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUMNONCONVENIENSAND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH PARTY HERETO HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO SUCH PARTY AT THE ADDRESS SET FORTH IN SECTION6.01 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF SUCH PARTY’S ACTUAL RECEIPT THEREOF OR THREE DAYS AFTER DEPOSIT IN THE UNITED STATES MAIL, PROPER POSTAGE PREPAID.NOTHING IN THIS SECTIONSHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. (c) THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, 21 WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. Section 6.08. Counterparts.This Agreement may be executed in any number of separate counterparts, each of which shall collectively and separately constitute one agreement. Section 6.09. Severability.Wherever possible, each provision of this Agreement shall be interpreted in such a manner as to be effective and valid under applicable law, but if any provision of this Agreement shall be prohibited by or invalid under applicable law, such provision shall be ineffective only to the extent of such prohibition or invalidity without invalidating the remainder of such provision or the remaining provisions of this Agreement. Section 6.10. SectionTitles.The section titles and table of contents contained in this Agreement are provided for ease of reference only and shall be without substantive meaning or content of any kind whatsoever and are not a part of the agreement between the parties hereto. Section 6.11. No Setoff.The Originator’s obligations under this Agreement shall not be affected by any right of setoff, counterclaim, recoupment, defense or other right the Originator might have against the Buyer, all of which rights are hereby expressly waived by the Originator. Section 6.12. Confidentiality. (a) Except to the extent otherwise required by applicable law, as required to be filed publicly with the Securities and Exchange Commission, or unless each Affected Party shall otherwise consent in writing, the Originators and the Buyer agree to maintain the confidentiality of this Agreement in its communications with third parties other than any Affected Party or any Buyer Indemnified Party and otherwise and not to disclose, deliver or otherwise make available to any third party (other than its directors, officers, employees, accountants, advisors or counsel) the original or any copy of all or any part of this Agreement except to an Affected Party or a Buyer Indemnified Party; provided that this Agreement may be disclosed to (a) third parties to the extent such disclosure is made pursuant to a written agreement of confidentiality and (b) the Buyer’s or the Originator’s legal counsel and auditors if they agree to hold it confidential. (b) The Originator agrees that it shall not (and shall not permit any of its Subsidiaries to) issue any news release or make any public announcement pertaining to the transactions contemplated by this Agreement and the Facility Documents without the prior written consent of the Buyer (which consent shall not be unreasonably withheld) unless such news release or public announcement is required by law, in which case the Originator shall consult with the Buyer prior to the issuance of such news release or public announcement. Section 6.13. Further Assurances. (a) The Originator shall at its sole cost and expense, upon request of the Buyer, promptly and duly execute and deliver any and all further instruments and documents and take such further actions that may be necessary or desirable or that the Buyer may request to carry out 22 more effectively the provisions and purposes of this Agreement or any other Facility Document or to obtain the full benefits of this Agreement and of the rights and powers herein granted, including (i)using its best efforts to secure all consents and approvals necessary or appropriate for the assignment to or for the benefit of the Buyer of any Transferred Receivable or Originator Collateral held by the Originator or in which the Originator has any rights not heretofore assigned and (ii)filing any financing or continuation statements under the UCC with respect to the ownership interests or Liens granted hereunder or under any other Facility Document.The Originator hereby authorizes the Buyer to file any such financing or continuation statements without the signature of the Originator to the extent permitted by applicable law. A carbon, photographic or other reproduction of this Agreement or of any notice or financing statement covering the Transferred Receivables, Originator Collateral or any part thereof shall be sufficient as a notice or financing statement where permitted by law. If any amount payable under or in connection with any Originator Collateral is or shall become evidenced by any instrument, such instrument, other than checks and notes received in the ordinary course of business, shall be duly endorsed in a manner satisfactory to the Buyer immediately upon the Originator’s receipt thereof and promptly delivered to the Buyer. (b) If the Originator fails to perform any agreement or obligation under this
